40 U.S. 1 (____)
15 Pet. 1
JAMES MOODY VAUGHAN AND OTHERS, APPELLANTS,
vs.
HENRY NORTHUP, ADMINISTRATOR OF JAMES MOODY, DECEASED, AND OTHERS.
Supreme Court of United States.

*3 The case was argued by Mr. Brent, for the appellants; and by Mr. Coxe, for the appellee.
*4 Mr. Justice STORY delivered the opinion of the Court.
This is an appeal from a decree of the Circuit Court of the District of Columbia, sitting for the county of Washington, dismissing *5 a bill in equity, brought by the appellants against the appellees.
The facts, so far as they are necessary to be stated upon the present occasion, are, that one James Moody, an inhabitant of Kentucky, died in that state about the year 1802, intestate, without leaving any children; that in May or June, 1833, the defendant, Northup, obtained letters of administration upon his estate from the proper Court of Jefferson county, in Kentucky; and afterwards under and in virtue of those letters of administration, he received from the treasury of the United States the sum of five thousand two hundred and fifteen dollars and fifty-six cents, for money due to the intestate, or his representatives, for military services rendered during the revolutionary war. The present bill was brought by the appellants, claiming to be the next of kin, and heirs of the intestate, for their distributive shares of the said money, against Northup as administrator; and the other defendants, who are made parties, are asserted to be adverse claimants, as next of kin and distributees. At the hearing of the cause in the Court below; the same having been set down for argument upon the answer of Northup, denying the jurisdiction of the Court; the bill was ordered to be dismissed for want of jurisdiction; and from that decree the present appeal has been taken.
Under these circumstances the question is broadly presented whether an administrator, appointed and deriving his authority from another state, is liable to be sued here, in his official character, for assets lawfully received by him under and in virtue of his original letters of administration. We are of opinion, both upon principle and authority, that he is not. Every grant of administration is strictly confined in its authority and operation to the limits of the territory of the government which grants it, and does not, de jure, extend to other countries. It cannot confer, as a matter of right, any authority to collect assets of the deceased in any other state; and whatever operation is allowed to it beyond the original territory of the grant is a mere matter of comity, which every nation is at liberty to yield or to withhold, according to its own policy and pleasure, with reference to its own institutions and the interests of its own citizens. On the other hand, the administrator is exclusively bound to account for all *6 the assets which he receives under and in virtue of his administration to the proper tribunals of the government from which he derives his authority; and the tribunals of other states have no right to interfere with or to control the application of those assets, according to the lex loci. Hence it has become an established doctrine that an administrator, appointed in one state, cannot, in his official capacity, sue for any debts due to his intestate in the courts of another state; and that he is not liable to be sued in that capacity in the Courts of the latter, by any creditor, for any debts due there by his intestate. The authorities to this effect are exceedingly numerous, both in England and America; but it seems to us unnecessary, in the present state of the law, to do more than to refer to the leading principle as recognized by this Court in Fenwick v. Sears, 1 Cranch, 259; Dixon's Executors v. Ramsay's Executors, 3 Cranch, 319; and Kerr v. Moon, 9 Wheat. 565.
But it has been suggested that the present case is distinguishable, because the assets sought to be distributed were not collected in Kentucky, but were received as a debt due from the government at the treasury department at Washington, and so constituted local assets within this District. We cannot yield our assent to the correctness of this argument. The debts due from the government of the United States have no locality at the seat of government. The United States, in their sovereign capacity, have no particular place of domicile, but possess, in contemplation of law, an ubiquity throughout the Union; and the debts due by them are not to be treated like the debts of a private debtor, which constitute local assets in his own domicile. On the contrary, the administrator of a creditor of the government, duly appointed in the state where he was domiciled at his death, has full authority to receive payment, and give a full discharge of the debt due to his intestate, in any place where the government may choose to pay it; whether it be at the seat of government, or at any other place where the public funds are deposited. If any other doctrine were to be recognized, the consequence would be, that before the personal representative of any deceased creditor, belonging to any state in the Union, would be entitled to receive payment of any debt due by the government, he would be compellable to take out letters of administration in this District *7 for the due administration of such assets. Such a doctrine has never yet been sanctioned by any practice of the government; and would be full of public as well as private inconvenience. It has not, in our judgment, any just foundation in the principles of law. We think that Northup, under the letters of administration taken out in Kentucky, was fully authorized to receive the debt due from the government to his intestate; but the moneys so received constituted assets under that administration, for which he was accountable to the proper tribunals in Kentucky; and that distribution thereof might have been, and should have been, sought there in the same manner as of any other debts due to the intestate in Kentucky.
It has also been supposed, that the act of Congress of the 24th of June, 1812, may well entitle the appellants to maintain the present suit; since it places a foreign administrator upon the footing of a domestic administrator, in the District of Columbia. That act provides that it shall be lawful for any person to whom letters testamentary or of administration hath been or may hereafter be granted by the proper authority, in any of the United States or the territories thereof, to maintain any suit or action, or to prosecute and recover any claim in the District of Columbia, in the same manner as if the letters testamentary or of administration had been granted to such person by the proper authority, in the said District. It is observable, that this provision is limited by its terms to the maintenance of suits, and the prosecution and recovery of claims in the District, by any executor or administrator appointed under the authority of any state. It does not authorize any suits or actions in the District, against any such executor or administrator. Its obvious design was, therefore, to enable foreign executors and administrators to maintain suits, and to prosecute and recover claims in the District, not against the government alone, but against any persons whatever, resident within the District, who were indebted to the deceased, and to discharge the debtor therefrom, without the grant of any local letters of administration. In effect, it made all debts due from persons within the District, not local assets, for which a personal representative would be liable to account in the Courts of the District; but general assets, which he had full authority to receive, and for which he was bound to account in *8 the Courts of the state from which he derived his original letters of administration. Indeed, the very silence of the act as to any liability of the personal representative to be sued in the Courts of the District for such assets, so received, would seem equivalent to a declaration that he was not to be subjected to any such liability. It fortifies, therefore, rather than weakens the conclusion which is derivable from the general principles of law, upon this subject. The same view of the purport and objects of the act was taken by this Court, at the last term, in the case of Kane v. Paul, 14 Peters, 33.
Upon the whole, we are of opinion that the Circuit Court was right in dismissing the bill for the want of jurisdiction; and, therefore, the decree is affirmed with costs.
This case came on to be heard on the transcript of the record from the Circuit Court of the United States for the District of Columbia, holden in and for the county of Washington, and was argued by counsel.
On consideration whereof, it is ordered and decreed by this Court, that the decree of the said Circuit Court in this cause be, and the same is hereby, affirmed, with costs.